FILED
                            NOT FOR PUBLICATION                             JUN 13 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-10602

               Plaintiff - Appellee,             D.C. No. 1:97-cr-00687-DAE

  v.
                                                 MEMORANDUM *
BRANDON PATRICK AKANA,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Hawaii
                     David A. Ezra, District Judge, Presiding

                              Submitted June 10, 2013 **

Before:        HAWKINS, McKEOWN, and BERZON, Circuit Judges.

       Brandon Patrick Akana appeals from the district court’s judgment and

challenges the 22-month sentence imposed upon revocation of supervised release.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

       Akana contends that the district court erred by impermissibly lengthening

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
his sentence based on the need for rehabilitation. We review for plain error, see

United States v. Grant, 664 F.3d 276, 279 (9th Cir. 2011), and find none. Though

the district court discussed rehabilitation during the sentencing hearing, it did not

impose or lengthen the sentence based on Akana’s rehabilitative needs. See Tapia

v. United States, 131 S. Ct. 2382, 2392 (2011) (“A court commits no error by

discussing the opportunities for rehabilitation within prison or the benefits of

specific treatment or training programs.”).

      We decline to reach Akana’s argument that the district court improperly

relied on the need for punishment in imposing sentence because it is raised for the

first time in the reply brief. See United States v. Romm, 455 F.3d 990, 997 (9th

Cir. 2006).

      Akana’s motion for reconsideration of the court’s order granting the

government’s request to extend time to file the answering brief is denied as moot.

      AFFIRMED.




                                           2                                       12-10602